Citation Nr: 9920121	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-43 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability including as secondary to Agent Orange (AO) 
exposure.

2.  Entitlement to service connection for lumps on the back 
including as secondary to AO exposure.

3.  Entitlement to service connection for hand tremors 
including as secondary to AO exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  He served in Vietnam from September 1966 to 
September 1967.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) rating decision 
dating dated in August 1993.  The veteran's timely notice of 
disagreement (NOD) was received by the RO&IC in July 1994.  A 
statement of the case (SOC) was issued to the veteran and his 
representative in August 1994.  The veteran's timely 
substantive appeal was received by the RO&IC in October 1994.

In March 1996, the veteran and his spouse attended a hearing 
before a hearing officer at the RO&IC.  A copy of the hearing 
transcript is on file.  

An RO&IC hearing officer's decision dated in May 1996 
confirmed and continued the denial of the veteran's claims.  
A supplemental statement of the case (SSOC) was issued to the 
veteran and his representative in May 1996.



In May 1999, the veteran and his spouse attended a hearing 
before a travel Member of the Board sitting at the RO&IC.  A 
copy of the hearing transcript is on file.  

The Board notes that the issue of entitlement to service 
connection for PTSD is addressed in the remand portion of the 
decision.


FINDING OF FACT

The claims for service connection for a gastrointestinal 
disability, lumps on the back and hand tremors including as 
secondary to AO exposure are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The claims for service connection for a gastrointestinal 
disability, lumps on the back and hand tremors including as 
secondary to AO exposure are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An historical review of the record shows that the veteran 
served on active duty from February 1966 to February 1968.  
He served in Vietnam from September 1966 to September 1967.  

A report of the veteran's physical examination in January 
1966, for purposes of entry onto active duty, is silent for 
any pertinent findings regarding a gastrointestinal 
disability, a disability claimed as lumps on the back and a 
disability manifested by hand tremors.  A clinical evaluation 
of the gastrointestinal system was normal.  Clinical 
evaluations of the skin and spine area were normal.  A 
clinical evolution of the upper extremities including the 
hands was normal.  A neurologic evaluation was normal.  

The veteran's service medical records are nonrevealing for 
any pertinent findings except for a clinical entry dated in 
September 1967 showing treatment for complaints of an upset 
stomach.  He was nauseated but there was no vomiting.  Fever 
was present.  A physical examination revealed fever.  
Otherwise the physical examination was considered negative.  
Diagnosis was enteritis.   

A report of the veteran's physical examination in January 
1968, for purposes of separation from active duty, is silent 
for any pertinent findings regarding a gastrointestinal 
disability, a disability claimed as lumps on the back and a 
disability manifested by hand tremors.  A clinical evaluation 
of the gastrointestinal system was normal.  

Clinical evaluations of the skin and spine area were normal.  
A clinical evaluation of the upper extremities including the 
hands was normal.  A neurologic evaluation was normal.  A 
report of medical history undertaken at that time was 
likewise silent for any pertinent findings or complaints as 
was the physician's summary of any defects noted on 
separation.

In August 1993, the veteran first filed a VA Form 526, 
Veteran's Application for Pension or Compensation for 
Disability Resulting from Service in the Active Military or 
Naval Forces of the United States.  He claimed that he 
currently had a lump on his back, a gastrointestinal 
disability and hand tremors associated with peripheral 
neuropathy that were related to active duty including 
exposure to herbicides.

In August 1993 the veteran underwent a VA AO protocol 
examination.  The results of the examination revealed hand 
tremors characterized as benign essential tremors of the 
hands.  A gastrointestinal examination was silent aside from 
rectal lesion, probable hemorrhoid.  A lump on the back was 
not associated with any underlying pathology.  

A clinical record at a VA gastrointestinal clinic in November 
1993 showed the veteran had a questionable anal mass.  He was 
to call to schedule a flexible sigmoidoscope.  No additional 
follow-up by the veteran is shown.  

In March 1996, the veteran and his spouse attended a hearing 
before a hearing officer at the RO&IC.  A copy of the hearing 
transcript is on file.  The veteran noted that he had a 
chronic gastrointestinal disorder manifested by bouts of 
stomach problems and diarrhea stemming from treatment of 
stomach problems service.  He noted that he considered the 
only other real issue in addition to that of his stomach 
disorder pertained to his hand tremors which he claimed 
stemmed from active duty.  He noted that with respect to the 
lumps on his back, the VA examiner touched and felt the lumps 
and didn't say anything.  He just walked away from it.  The 
veteran noted that he was not receiving any treatment for the 
lumps.  At the hearing the veteran's spouse noted that the 
lump on his back was the size of a baseball and might be 
related to exposure to herbicides in service.  

In May 1999, the veteran and his spouse attended a hearing 
before a travel Member of the Board sitting at the RO&IC.  A 
copy of the hearing transcript is on file.  
It was noted that at the previous hearing the veteran claimed 
that he had been seen on several occasions for diarrhea and 
stomach problems.  It was the veteran's contention that the 
lack of treatment records was due to neglect on the part of 
the military; however, there was an entry in September 1967 
wherein he reported gastrointestinal complaints that were 
attributed to enteritis.  It was noted that the veteran had 
been seen by VA in 1993, but there were no records of 
treatment at an earlier date.  

The veteran stated that he was not presently being treated 
for a gastrointestinal disorder.  He stated that his current 
symptoms consisted of diarrhea and waking-up at night with 
stomach pains at least once a month.  He reported being 
treated one time for stomach problems in service.  He 
reported that following separation from active duty, he never 
really sought treatment for gastrointestinal symptoms nor 
ever took any type of medication including over-the-counter 
type medicines for gastrointestinal symptoms.  The veteran 
related first developing lumps on his back in approximately 
1970.  He recounted that he did not seek any medical 
treatment for the lumps until 1997, when he had the lumps 
removed.  He stated first noticing hand tremors in 1970.  He 
testified not having the condition during active duty, nor 
ever seeking treatment until approximately 1993.  He stated 
that he was presently being treated for hand tremors by VA.  


Criteria

Service connection may be established for a disease resulting 
from personal injuries suffered or disease contracted in line 
of duty or for aggravation of preexisting injuries suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required when the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1998).


If the disability is disease of the central nervous system, 
malignant tumor or gastric ulcer and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 3.309 (1998) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
3.307(a) (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
3.307(a)(6) (1998) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 3.307(d) 
(1998) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
3.307(a)(6)(ii) (1998).

In addition, service connection is warranted for acute and 
subacute peripheral neuropathy that manifests itself to a 
degree of 10 percent at or within a year after the date of 
the last exposure to an herbicide agent and prostate cancer 
that manifests itself to a degree of 10 percent at any time 
after exposure.  38 C.F.R. 3.307, 3.309 (1998).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Note 2 to 38 C.F.R. § 3.309(e) (1998)

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).  However, where 
the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)



The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In that regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a claim 
based on chronicity may be well grounded if (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  



A lay person is competent to testify only as to observable 
symptoms or injury to establish that a claim for service 
connection is well grounded where the determinative issue is 
not medical in nature. Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Where the determinative issue involves medical 
determination, competent medical evidence is required to 
satisfy the well groundedness requirement.  Id.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board notes that the medical record shows the veteran has 
been diagnosed with lumps on the back that are not shown to 
be other than benign in nature and benign hand tremors.  
However, these diagnoses are not diseases listed at 38 C.F.R. 
§ 3.309.  Accordingly, the veteran is not entitled to any 
presumption that such disorders are etiologically related to 
exposure to herbicide agents used in Vietnam.

Having carefully reviewed the entire record, the Board finds 
that there is no competent medical evidence of record 
suggesting a nexus between the veteran's lumps on the back 
that are not shown to be other than benign in nature and 
benign hand tremors that were first noted years postservice 
and any incident of active duty including claimed AO 
exposure.  

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to AO in service.


The Court has found that while a disorder need not have been 
present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352,356 (1992).

Importantly, the Board notes that following a comprehensive 
review of the record the evidence is absent any supporting 
competent medical authority showing an etiologic relationship 
between the veteran's lumps on the back and benign hand 
tremors and exposure to AO as claimed by the veteran at his 
hearings at the RO&IC both before a hearing officer in March 
1996 and a travel Member of the Board in May 1999.  He 
clearly makes no argument that he has been informed by 
competent medical authority that the hand tremors and/or 
lumps on his back as found on a VA examination in August 1993 
are in any way associated with his active duty including 
exposure to AO. 

The Board has considered the contentions and testimony of the 
veteran and his spouse; however, inasmuch as they are 
offering their own medical opinions and diagnosis, the Board 
notes that the record does not indicate that they have any 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Their assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  See 
Grottveit, at 93.

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  



The veteran has provided competent medical evidence that he 
was diagnosed with lumps on the back not shown to be other 
than benign in nature and benign hand tremors.  There is no 
competent medical evidence that these disabilities are 
etiologically related to active service on any basis.  As 
such evidence has not been presented here, the veteran has 
not submitted well-grounded claims of service connection.

With respect to the veteran's claim of entitlement to service 
connection for a gastrointestinal disability the Board notes 
that the existence of any relationship between the inservice 
episode of enteritis and any alleged post service 
gastrointestinal disability, however diagnosed, is a matter 
of medical causation.  The Court has held that, while a lay 
party may provide evidence as to matters within the capacity 
of a lay person to observe, when it comes to matters of 
medical diagnosis or causation, only those with medical 
expertise are competent to provide evidence.  Espiritu, 
supra.  

Where the determinative issue involves medical causation, 
competent evidence is required to make a well grounded claim.  
Grottveit.  A review of the claims files reveals no such 
medical evidence of medical causation.  The Board also 
considered whether the holdings of the Savage case provide a 
basis to find the claim well grounded.  Clearly, aside from 
the veteran's present gastrointestinal complaints, the record 
fails to objectively confirm the presence of a current 
chronic gastrointestinal disability, aside from reference 
made to a rectal mass suspected as hemorrhoidal in nature, 
which was not shown in service nor claimed to be of service 
origin.  

Since the nature of the disability presupposes medical 
expertise in establishing a nexus between current disability 
and symptoms in service, the veteran cannot surmount the 
final evidentiary hurdle necessary to well-ground the current 
claim, in the absence of competent medical nexus evidence.




Moreover, the Board notes that the medical records fail to 
reflect the presence of a gastrointestinal disability listed 
at 38 C.F.R. § 3.309.  Accordingly, the veteran is not 
entitled to any presumption that this disorder is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Importantly, the veteran has not submitted 
competent medical evidence of a gastrointestinal disability 
with nexus to active duty including exposure to claimed 
herbicides therein.  

The Board has considered the contentions and testimony of the 
veteran and his spouse; however, inasmuch as they are 
offering their own medical opinion and diagnosis, the Board 
notes that the record does not indicate that they have any 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Their assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claims of entitlement 
to service connection for a gastrointestinal disability, 
lumps on the back and hand tremors including as secondary to 
AO exposure must be denied as not well grounded.  Edenfield 
v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO&IC, which appears 
to have denied the claims on the merits, the veteran has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO&IC accorded the 
veteran greater consideration than his claims, in fact, 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a gastrointestinal disability, lumps on the back and hand 
tremors including as secondary to exposure to AO.

The Board further finds that the RO&IC has advised the 
veteran of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained that would well ground 
his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

As the veteran's claims for service connection for a 
gastrointestinal disability, lumps on the back and hand 
tremors including as secondary to AO exposure, are not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a gastrointestinal 
disability, lumps on the back and hand tremors including as 
secondary to AO exposure, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board is of 
the opinion that additional development is needed in order to 
supplement the record with sufficient medical evidence to 
enable the Board to render a legal determination on the 
remaining issue on appeal.

Specifically, the Board notes that on a VA PTSD psychiatric 
examination in October 1993, the examiner opined that a 
diagnosis of PTSD was supportable.  The veteran's personnel 
records show that he participated in a Counteroffensive 
campaign.  The veteran maintains that he developed PTSD from 
stress of combat duty in Vietnam. 

Effective October 8, 1996, VA adopted changes to 38 C.F.R. § 
4.30 that established the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [DSM-IV] as the basis for the nomenclature of the 
rating schedule for mental disorders. See 61 Fed.Reg. 52,700 
(Nov. 1996 amendments).  Before this date, VA looked to 
previous editions of the DSM for guidance.

Importantly, the Board notes that in the case of Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components: The first component involves evidence required to 
demonstrate the existence of an alleged stressful event, the 
second involves a determination as to whether the stressful 
event is of the quality to support the diagnosis of PTSD.

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304 
(1998), and the applicable VA Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  

If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service" 
Zarycki at 98.

Further, the Board notes that the Court has indicated that 
the mere presence in a combat situation when reporting 
indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 406 (1991).

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  

In West, the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such stressor or stressors, then 
and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the appellant was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicator determines that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.

Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Importantly, the RO&IC must also consider the veteran's claim 
of entitlement to service connection for PTSD in light of 38 
U.S.C.A. 1154 (b) (West 1991 & Supp. 1999); Collette v. 
Brown, 82 F.3d 389 (1996) and Cohen v. Brown, 10 Vet. App. 
128 (1997),  

In Cohen, the Court discussed three requisite elements for 
eligibility for PTSD: (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.

The Board notes that Cohen v. Brown, alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. 4.125 & 4.126 (1997). See 61 
Fed.Reg. 52695-52702 (1996). 

The Court took judicial notice of the effect of the shift in 
diagnostic criteria. The major effect is this: the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, slip op. at 38-
39 (Nebeker, Chief Judge, concurring by way of synopsis).

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id. at 39.  The 
Court went on to indicate that when the RO&IC or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 38 
C.F.R. 4.125 & 4.126 (1998), and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991). 

The Board notes that since the appellant's claim for service 
connection for PTSD was denied by the RO&IC, precedent 
holdings of the Court have provided new guidance for the 
adjudication of claims for service connection for PTSD.  See 
e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); and Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As such, the Board believes that further development in this 
case is necessary.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. 5107(a); 38 C.F.R. 3.103(a) (1998), and to ensure 
full compliance with due process requirements, the Board is 
deferring adjudication of the issue of entitlement to service 
connection for PTSD pending a remand of the case to the RO&IC 
for further development as follows:

1.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for psychiatric 
symptomatology since service.  After 
obtaining any necessary authorization or 
medical releases, the RO&IC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.

Regardless of the veteran's response, the 
RO&IC should secure all outstanding VA 
treatment records.

2.  The RO&IC should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleged he was exposed in service.  The 
veteran is advised that this evidence is 
vitally necessary in order to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such detail, an 
adequate search for verifying information 
cannot be conducted.

3.  With the additional information 
obtained, the RO&IC should review the 
file and prepare a summary of all the 
claimed stressors.  The summary, and all 
associated documents to include a copy of 
the veteran's record of service (DD-214), 
should be sent to the United States Armed 
Services Center For Research Of Unit 
Records (USASCRUR) formerly (Army and 
Joint Services Environmental Support 
Group (ESG), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.

They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

4.  Following the above, the RO&IC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stress or stressors.  



In reviewing the determination the 
attention of RO&IC is directed to the 
cases of Zarycki, and Cohen, and the 
discussion above.  In any event, the 
RO&IC must specifically render a finding 
as to whether the appellant "engaged in 
combat with the enemy."  If the RO&IC 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO&IC must specify what stressor or 
stressors in service it has determined is 
or are established by the record.  In 
reaching this determination, the RO&IC 
should address any credibility questions 
raised by the record.

5.  If, and only if the RO&IC determines 
that the record establishes the existence 
of a stressor or stressors, the RO&IC 
should arrange for the veteran to be 
accorded an examination by a board of two 
VA psychiatrists, if available, who have 
not previously examined him to determine 
the nature and etiology of any 
psychiatric disorder(s) which may be 
present.  The RO&IC is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to 
each examiner prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners that 
they have in fact reviewed the entire 
record.

The RO&IC must specify for the examiners 
the stressor or stressors that it has 
determined is or are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor(s) in 
service has resulted in current 
psychiatric symptoms and in determining 
whether the nature of the alleged 
event(s) is of the quality required to 
produce PTSD.

The examination reports should reflect 
review of the pertinent material in the 
claims folder.  The examiners should 
integrate the previous psychiatric 
findings and diagnoses with the current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status. If a diagnosis of PTSD is deemed 
appropriate, the examiners should specify 
(1) whether each alleged stressor found 
to be established by the record by the 
RO&IC was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO&IC and found to be 
sufficient to produce PTSD by the 
examiners.

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
including PTSD sub scales should be 
conducted.  The examiners must be 
requested to assign a Global Assessment 
of Functioning Score (GAF) consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO&IC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO&IC should implement corrective 
procedures.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO&IC should re-
adjudicate the issue of entitlement to 
service-connection for PTSD in light of 
38 U.S.C.A. 1154 (b); Collette v. Brown, 
82 F.3d 389 (1996; Zarycki v. Brown, 6 
Vet. App. 91 (1993) and Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

